Citation Nr: 0214063	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to March 
1988, July 1992 to August 1993, February 1995 to June 1995 
and June 1996 to August 1996.  He also had additional periods 
of active duty for training.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for 
hepatitis C.  


FINDING OF FACT

The evidence of record indicates that hepatitis C as likely 
as not had its onset during active duty or active duty for 
training.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was exposed to the hepatitis C 
virus while in active service, which resulted in the 
diagnosis of the disease in August 1998.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issue on 
appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. § 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 1999 by informing him of 
the evidence he was required to submit, including any service 
medical records in his possession and an authorization for 
the release of medical information, and the evidence that the 
RO would obtain on his behalf, including a VA examination and 
his service medical records.  In December 1999 the RO 
informed the veteran that in order to substantiate his claim 
for service connection for hepatitis C he needed to submit 
evidence of a current disability, evidence of a related 
disease or injury in service, and medical evidence of a nexus 
between the currently diagnosed disorder and the in-service 
disease or injury.  The RO provided the veteran a statement 
of the case in April 2000, in which the RO informed the 
veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  In March 2002 the RO informed the 
veteran of the provisions of the VCAA, and determined that 
the development of his claim had been in accordance with the 
laws and regulation.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified, and provided him 
with a VA examination in November 1999.  The report of the 
medical examination reflects that the examiner recorded the 
veteran's past medical history, noted his current complaints, 
conducted a physical examination, and rendered an appropriate 
diagnosis.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  In light of the Board's disposition of the 
veteran's appeal, the Board concludes that all relevant data 
has been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran contends that hepatitis C, which was diagnosed in 
August 1998, approximately two years after he left active 
military service, was caused by his exposure to the virus 
while he was in active service.  The veteran attributes being 
infected with the hepatitis C virus to a dental procedure 
conducted in Saudi Arabia in 1996.  He submitted evidence 
showing that he had a tooth extracted by a Saudi dentist 
while serving in Saudi Arabia in August 1996.

Documents in the veteran's claims file indicate that his 
medical history was significant for service on active duty or 
active duty for training in Guatemala in 1992, Haiti in 1995, 
Saudi Arabia in 1996, Italy in 1997, and Ecuador and Panama 
in 1998.  He has no history of blood transfusions, 
intravenous drug use, tattoos, or other high risk behavior.

The medical evidence indicates that the veteran was found to 
have hepatitis C in August 1998, following a period of active 
duty or active duty for training in Ecuador.  The veteran was 
apparently well, with no documented symptoms, until a few 
weeks prior to being hospitalized in August 1998.  At that 
point in time the disease had progressed to the point it was 
manifested by liver cirrhosis, portal hypertension, portal 
vein thrombosis, esophageal varices, ascites and 
retroperitoneal lymphadenopathy.  A September 1998 treatment 
record shows that his medical history was significant for 
dental work.  The veteran then reported that his symptoms 
began in July 1998, while he was serving on active duty for 
training in Ecuador.

A Medical Evaluation Board was conducted in July 1999, due to 
the veteran's continuing service in the Michigan Air National 
Guard, which resulted in the conclusion that there was no 
clear documented evidence of exposure to hepatitis C, and 
that it was unclear when the veteran actually acquired 
hepatitis C.  The report of the line of duty determination 
discloses that the veteran's civilian physicians had found 
that the hepatitis C was possibly caused by the tooth 
extraction in Saudi Arabia in 1996.  No reports of the dental 
procedure had then been received.  The Flight Surgeon stated 
that the "[m]edical timeline does not support HEP C with 
Cirrhosis and Portal Hypertension in such a short time 
period."  The Flight Surgeon determined that the hepatitis C 
had existed prior to service, apparently based on a finding 
that the extent of the disease evident in August 1998 
precluded a finding that the initial infection had occurred 
during active duty.  It is not clear from that finding, 
however, whether the Flight Surgeon had considered all of the 
veteran's periods of active duty, or limited his 
consideration to the service in 1998.  Based on the medical 
findings, the Air National Guard determined that the disease 
had not been incurred in the line of duty.

A determination by the service department that a disease or 
injury was incurred in the line of duty is binding on VA; a 
determination to the contrary is not.  
See 38 C.F.R. § 3.1(m).  The Board may consider all of the 
evidence of record, in light of the controlling laws and 
regulations, and make a finding that a disease or injury was 
incurred in service, although the service department has 
found to the contrary.

The evidence in this case discloses that the veteran traveled 
to many foreign countries, including those which may loosely 
be termed "third world" countries, in connection with his 
service as a combat weather forecaster.  The veteran's 
physicians found that his medical history was significant for 
having served on active duty or active duty for training in a 
number of foreign countries that may have exposed him to a 
higher risk of contracting hepatitis.  He has no history of 
any other risk factor that could explain how and when he was 
infected with the virus.  

Although the Flight Surgeon found that the disease had 
progressed beyond that expected if the initial infection had 
occurred in 1998, the evidence does not indicate that the 
Flight Surgeon considered any of the veteran's prior periods 
of service.  Given the absence of any actual evidence 
establishing when the infection initially occurred, any 
medical opinion for or against the veteran's claim would be 
speculative.  

The Board is obligated to consider all of the evidence of 
record.  See 38 U.S.C.A. § 7104(a).  "Evidence" is defined 
as: "All the means by which any alleged matter of fact, the 
truth of which is submitted to investigation, is established 
or disproved."  See Forshey v. West, 12 Vet. App. 71, 73-74 
(1998).  In short, evidence is anything that tends to make 
the existence of a relevant fact more or less likely. 

The evidence of record establishes the following: the veteran 
served his country in a number of less developed nations as a 
combat weather forecaster; he underwent dental work in Saudi 
Arabia in 1996; he developed hepatitis C, which was in a 
rather advanced state when diagnosed in August 1998; and 
there is no explanation for the veteran's incurring hepatitis 
C other than his service in foreign countries.  

The medical evidence of record makes it clear that the exact 
date of the veteran incurring hepatitis C is unknown and 
unknowable.  The little evidence available, however, leads to 
the inference that it is possible, perhaps likely, that the 
veteran developed hepatitis C during, or because of his, 
foreign military service.    

The Board finds that in this case there is an approximate 
balance of positive and negative evidence regarding the 
merits of the issue of whether the veteran contracted the 
hepatitis C virus while on active duty or active duty for 
training.  Because the evidence is in approximate balance, 
the benefit of the doubt in resolving the issue must be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The Board finds, therefore, that the evidence supports the 
grant of service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

